Exhibit 99.1 TD Bank Financial Group Comments on Expected Impact of TD Ameritrade Holding Corp.'s Fourth Quarter Earnings Toronto, October 27, 2009 - TD Bank Financial Group announced today that it expects TD Ameritrade's fourth quarter earnings to translate into a contribution of CDN$59 million to fourth quarter net income for its Wealth Management segment. TD Bank Financial Group will release its fourth quarter financial results and webcast its quarterly earnings conference call live on the internet on December 3, 2009. Conference call and webcast details will be announced closer to that date. About TD Bank Financial Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. TD Bank Financial Group is the sixth largest bank in North America by branches and serves approximately 17 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust and TD Insurance; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking through TD Bank, America's Most Convenient Bank; and Wholesale Banking, including TD Securities. TD Bank Financial Group also ranks among the world's leading online financial services firms, with more than 5.5 million online customers. TD Bank Financial Group had CDN$545 billion in assets on July 31, 2009. The Toronto-Dominion Bank trades under the symbol "TD" on the Toronto and New York Stock Exchanges. -30- For more information, please contact: Maria Leung, Corporate Communications, 416-983-4093; Tim Thompson, Investor Relations, 416-308-9030
